Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/21, 1/14/22, 6/17/22 and 7/21/22 are being considered by the examiner.

Specification
Applicant discloses “selecting, by the processor, a preferred surface area between the first surface area of the second surface area…” in [0010]. It is unclear what kind of relationship is between the first surface area and the second surface area”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 cites “a surface area selection module to select a preferred surface area between the first surface area of the second surface area… including a surface area vector calculator to a calculate a first surface area orientation vector indicative…”. Claim 10 cites “selecting, by the processor, a preferred surface area between the first surface area of the second surface area…” It is unclear what kind of relationship is between the first surface area and the second surface area”.
Claims 2-9 depend on claim 1 and are rejected under the similar rationale.
Claim 3 cites “the user position and user orientation determination module”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (US 2012/0249416) in view of Yamamoto et al. (JP 2011033993A).
As to Claim 1, Maciocci teaches an augmented reality viewer comprising: 
a display that permits a user to see real world objects (Maciocci, Fig 1); 
a data channel to hold content (Maciocci discloses a shared memory in [0030, 0034]);
a surface area extraction module to determine a first display area and a second surface area (Maciocci discloses “and identify surfaces or locations for positioning virtual objects within the imaged scene” in [0064], see also Fig 1);
a user orientation determination module to determine a first user orientation vector indicative of a first orientation of a user relative to the first display area and the second surface area (Maciocci discloses orientation sensors to determine the up/down and rotational orientation of the user in [0063]; “may calculate parameters, including distance and orientation with respect to the head mounted or body mounted camera that corresponds to the second anchor surface 16” in [0070]; collaboration by multiple users in [0082]. It is well-known that an orientation can be represented by an orientation vector, see also Yamamoto below);
a surface area selection module to select a preferred surface area between the first surface area of the second surface area based on normal to the respective surface area being directed more opposite to the first user orientation of the user; and a projector that displays the content through the display to the user within confines of the preferred surface area while the user views the real world objects (Maciocci discloses “Such objects may be presented on the display to appear fixed to or on an anchor surface…any surface may serve as the display” in [0073]; “the processor may detect that a user is pointing to a particular surface. The processor may detect the surface and determine an angle of the surface with respect to the line of sight of the user, and anchor the virtual object 14 on the particular surface where the user pointed with an orientation and perspective consistent with the determined angle of the surface” in [0076].)
Maciocci doesn’t teach a dot product of two vectors. The combination of Yamamoto further teaches following limitation:
including a surface area vector calculator to a calculate a first surface area orientation vector indicative of an orientation of the first surface area and a second surface area orientation vector indicative of an orientation of the second surface area; wherein the surface area selection module determines a dot product of the first user orientation vector and the first surface area orientation vector and a dot product of the first user orientation vector and the second surface area orientation vector and selects the preferred surface area based on a relative magnitude of the dot product of the first user orientation vector and the first surface area orientation vector and the dot product of first user orientation vector and the second surface area orientation vector (Maciocci discloses user orientation vector in [0063, 0289, 0293]; content orientation vector in [0090-0092, 0096]. However, Maciocci doesn’t directly teach “dot product of two vectors”. Yamamoto further discloses user orientation vector and surface area orientation vector as shown in Fig 7;

    PNG
    media_image1.png
    371
    558
    media_image1.png
    Greyscale

“The more the candidate user n is looking straight at the center of the display, the smaller the angle formed by (Ps−P_n (t)) / || Ps−P_n (t) || and D_n (t). Therefore, the inner product approaches 1. Conversely, when candidate user n turns away from the display, the angle between (Ps−P_n (t)) / || Ps−P_n (t) || and D_n (t) increases, and the inner product thereof The value of becomes smaller. Therefore, the user confrontation degree C_n (t), which is the inner product value of (Ps−P_n (t)) / || Ps−P_n (t) || and D_n (t), is the direction of the candidate user n, that is, It can be used as an index of how straight the candidate user n is looking at the display. The more the candidate user n is looking straight at the display, the closer the user confrontation C_n (t) is to 1… The service area suitability A_n (t) is obtained by calculating the inner product of this unit vector and the direction Ds of the motion parallax reproduction video presentation system.” at p. 11; “Therefore, the service area suitability A_n (t), which is the inner product value of (P_n (t) −Ps) / || P_n (t) −Ps || and Ds, indicates how much the candidate user n is in the front direction of the display. It can be used as an indicator of whether or not In other words, it indicates that the front direction of the display is the best service area… The closer the candidate user n is to the front direction of the display, the closer the service area suitability A_n (t) is to 1” at p. 12. Here, the user confrontation degree is an index of how straight the user is looking at the surface area, while the service area suitability indicates that the front direction of the display is the best service area.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Maciocci with the teaching of Yamamoto so as to calculate a dot product of user orientation and object orientation to indicate how straight the user is looking at an object, and further determine a best service area based on how the user is in the front direction of an object (Yamamoto, p. 11-12).

As to Claim 2, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 1, wherein the first surface area orientation vector is normal to the first surface area and the second surface area orientation vector is normal to the second surface area and the preferred surface area is selected based on the dot product that is the most negative in magnitude (Maciocci discloses user orientation vector in [0063, 0289, 0293]; content orientation vector in [0090-0092, 0096]; for example, a first surface area 16a and a second surface area 16b in Fig 4. Yamamoto discloses surface area orientation vector is normal to the surface area in Fig 6-7; calculating user confrontation degree C_n (t) and service area suitability A_n (t) to select the preferred surface area at p. 11-12.)

As to Claim 3, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 1, wherein the user position and user orientation determination module determines a second user orientation vector indicative a second orientation of the user and the surface area selection module determines a dot product of the second user orientation vector and the first surface area orientation vector and a dot product of the second user orientation vector and the second surface area orientation vector and selects the preferred surface area based on a relative magnitude of the dot product of the second user orientation vector and the first surface area orientation vector and the dot product of the second user orientation vector and the second surface area orientation vector (Maciocci discloses user orientation vector in [0063, 0289, 0293]; content orientation vector in [0090-0092, 0096]; second user as shown in Fig 2-3. Yamamoto further discloses calculating user confrontation degree C_n (t) and service area suitability A_n (t) corresponding to a dot product of a user orientation vector and one content orientation vector to select a preferred display area at p. 11-12.)

As to Claim 4, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 3, wherein the user remains in the same position relative to the first surface area and the second surface area when the first user orientation changes to the second user orientation (Yamamoto discloses calculating a dot product of a user orientation vector and one content orientation vector to select a preferred display area at p. 11-12. Here, if the user would have a small orientation change, it would cause the dot product of user orientation vector and content orientation vector with a small amount of change. It would maintain the best service area.)

As to Claim 5, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 3, wherein the user moves from a first position to a second position relative to the first surface area and the second surface area when the first user orientation changes to the second user orientation (Maciocci discloses changing the position relative to the surface display area when user change from first user orientation to second user orientation as shown in Fig 4.)
As to Claim 6, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 3, wherein the preferred surface area remains the same when the user orientation vector changes from the first user orientation vector to the second user orientation vector (Yamamoto discloses calculating a dot product of a user orientation vector and one content orientation vector to select a preferred display area at p. 11-12. Here, if the user would have a small orientation change, it would cause the dot product of user orientation vector and content orientation vector with a small amount of change. It would maintain the best service area.)

As to Claim 7, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 3, wherein the preferred surface changes from the first surface to the second surface when the user orientation vector changes from the first user orientation vector to the second user orientation vector (Yamamoto discloses calculating a dot product of a user orientation vector and one content orientation vector to select a preferred display area at p. 11-12. Here, if the user changes the user orientation from a first user orientation (in front of the display) to a second user orientation (i.e. Fig 14), the dot product of user orientation vector and content orientation vector would change from -1 to 0, thus, the preferred surface would be changed. See also Maciocci’s Fig 4.)

As to Claim 8, Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 3, further comprising:
a size determination module that resizes the content in the preferred surface to fit the second surface area (Maciocci discloses “the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface” in [0072]; “An image size and an orientation may be determined that correspond to the determined orientation for the second virtual object 14b after such a movement” in [0097].)

Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maciocci in view of Yamamoto and Bakar et al. (US 2017/0287376).
As to Claim 9 Maciocci in view of Yamamoto teaches The augmented reality viewer of claim 8. The combination of Bakar further teaches wherein the content has the same aspect ratio in the first surface area and in the second surface area (Bakar discloses “as an image is rotated 90 degrees, the aspect ratio of the image may be maintained” in [0017].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Maciocci and Yamamoto with the teaching of Bakar so as to display supplement information in the space on the display that is no longer occupied by the image after the adjusted image is displayed (Bakar, [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612